Citation Nr: 0834782	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder (PTSD) with history of anxiety reaction and tension 
headaches, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1952 and from August 1953 to January 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which recharacterized the veteran's 
already service-connected anxiety reaction with tension 
headaches, rated as 30 percent disabling since February 1, 
1972, as PTSD with history of anxiety reaction and tension 
headaches and evaluated it as 30 percent disabling from 
April 20, 2006.  

In August 2008, the veteran testified at a hearing before the 
undersigned.  A transcript of the proceeding is of record.  

Pursuant to the veteran's motion, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2008, the veteran raised claims of entitlement to 
service connection for back, right leg, hip, and prostate 
disabilities as well as for disabilities manifested by 
dizziness and incontinence.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action. 


FINDING OF FACT

The preponderance of the evidence is against a finding that 
PTSD, with history of anxiety reaction and tension headaches, 
is productive of more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD, 
with history of anxiety reaction and tension headaches, have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

The United States Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
determined that in increased rating claims VA's duty to 
assist specifically includes: (1) notification that the 
claimant must provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) at least 
general notice of any specific measurement or testing 
requirements needed for an increased rating if the Diagnostic 
Code contains rating criteria that would not be satisfied by 
demonstrating only a general worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life; (3) 
notification that if an increase in disability is found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

Initially, the Board notes that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Moreover, written notice provided in February 2007 and May 
2008, followed by the readjudication of the appeal in the 
July 2008 supplemental statement of the case, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal and the 
notice required by the Court in Vazquez-Flores.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34 (Providing the veteran with adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  

Moreover, the Board finds that even if the veteran was not 
provided adequate VCAA notice in compliance with the 
requirements of Vazquez-Flores such procedural defect does 
not constitute prejudicial error in this case because the 
record reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claim after 
reading the October 2006 rating decision; April 2006, 
December 2006, February 2007, and May 2008 VCAA letters; 
April 2007 statement of the case; and the July 2008 
supplemental statement of the case.  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); cert. granted 
sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 
2008) (No. 07-1209).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO obtained and associated with the 
claim's file all of the veteran's identified and available 
treatment records including his records from the Charleston 
VA Medical Center.  In addition, the claimant was afforded an 
opportunity to testify at a hearing before the undersigned in 
August 2008.  Moreover, the veteran was afforded a VA 
examination.  The Board finds that the examination report is 
adequate for rating purposes.  The Board has considered 
whether an additional examination is warranted in light of 
the veteran's reports of increased PTSD symptoms during the 
August 2008 hearing.  The Board finds, however, that the 
veteran's reports of increased symptoms are not substantiated 
by the current clinical treatment records.  These records 
include no reports or findings of increased PTSD symptoms, 
despite the veteran's testimony to the contrary.  As such, 
remanding this matter for additional VA examination is not 
warranted.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Claim

The veteran and his representative contend that the 
claimant's PTSD with history of anxiety reaction and tension 
headaches is manifested by symptomatology that warrants the 
assignment of a higher evaluation.  It is requested that the 
veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Staged 
ratings are appropriate for claims for higher evaluations 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Historically, in a September 1972 rating decision, the RO 
granted service connection for anxiety reaction with tension 
headaches and assigned a 30 percent disability rating 
effective from February 1, 1972, under Diagnostic Code 9400.  
Thereafter, the October 2006 rating decision recharacterized 
the veteran's service connected psychiatric disorder as PTSD 
with history of anxiety reaction and tension headaches and 
evaluated it as 30 percent disabling effective from April 20, 
2006, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

Diagnostic Code 9411 provides a 30 percent rating when there 
is occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 

With the above criteria in mind, the Board notes that VA 
treatment records dated in February 2006, March 2006, August 
2006, and October 2006, show the veteran's complaints and/or 
treatment for, among other things, the veteran's complaints 
of problems with nightmares, problems sleeping, social 
isolation, and/or flashbacks. 

As to the severity of the veteran's PTSD, at VA psychiatric 
consultations in March and August 2006 the veteran complained 
of problems with nightmares, sleep disturbance, and 
flashbacks.  Socially, the veteran reported that he is 
divorced following 18 years of marriage, has two adult 
children, and his son and nephew live with him.  He also 
reported that he attends church on a regular basis.  As to 
his industrial history, the veteran reported that he has been 
employed for the last 16 years as a custodian at Charleston 
Southern University.  In this regard, he reported that he 
wants to work as long as he can and work distracts him from 
thinking about his Vietnam experiences.  He also, through a 
volunteer program at his church, takes food to the elderly.  
On examination, no adverse symptomatology was reported except 
for the veteran's complaints which were outlined above.  On 
the other hand, it was noted that the veteran was casually 
and neatly dressed, appeared younger than his stated age, was 
pleasant and cooperative, affect was adequate, and his mood 
was good.  He denied general depression or suicidal ideation.  
His thinking was coherent and linear.  Insight and judgment 
were fair to good, and memory was good.   The examiner noted 
that the veteran had PTSD that was "mild to moderate."  A 
Global Assessment of Functioning (GAF) score of 70 was 
assigned. 

Subsequently, the veteran underwent a VA compensation and 
pension examination in September 2006.  At that time, he 
continued to complain of problems with sleeping due to 
nightmares about his experiences in the Republic of Vietnam, 
depression, flashbacks, and difficulty maintaining 
relationships.  He also reported that his problems with PTSD 
started approximately one year prior to the examination.  
Socially, the veteran reported that he was divorced with two 
adult children and that his son handles his bills.  He also 
reported that his only social activity is church, which he 
attends regularly and enjoys.  As to his industrial history, 
the veteran reported that following his separation from 
military service he first worked for 19 years as a medical 
technician, followed by 6 years for Amtrak, and finally 3 
years in landscaping.  The veteran reported he stopped 
working for Amtrak because he had to take care of his two 
grandchildren and stopped landscaping because of physical 
reasons.  On examination, no adverse symptomatology was 
present except for the veteran's self reported claim of 
having "just a little bit" of a memory loss problem.  
Specifically, the examiner reported, however, that the 
veteran's thought process and communication were not 
impaired, he had no delusions or hallucinations, his hygiene 
was excellent, he was oriented to person, place, and time, he 
denied having obsessive or ritualistic behavior, and his 
speech was strong, logical, and relevant.  The assessment was 
"mild to moderate" PTSD.  A GAF score of 58 was assigned.

During the hearing in August 2008, the veteran reported 
problems with anger, social isolation, nightmares, difficulty 
sleeping, hypervigilance, and frequent thoughts of hurting 
himself.  He also reported that, while he did not see his 
family very often because they did not live near by and 
because it was difficult being around them, he attended 
church, bible study, and choir.  He stated that he received 
treatment for PTSD three times a month at the VAMC in 
Charlestown, South Carolina.  He stated that the symptoms he 
was describing were the same ones addressed to his treatment 
providers.  

After carefully reviewing the veteran's claim's file, the 
Board finds that the preponderance of the evidence is against 
his claim for a higher evaluation for PTSD with history of 
anxiety reaction and tension headaches.  He is not shown to 
have occupational and social impairment with reduced 
reliability and productivity.  Moreover, PTSD symptomatology 
typically associated with a 50 percent evaluation is not of 
record.  For example, there is no credible evidence that PTSD 
results in flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

There is also evidence that he maintains some social 
contacts.  While the veteran is divorced and is not close to 
his family, he testified that he attended church, bible 
study, and choir.  In March and August 2006, he also reported 
to VA that he lived with his son and nephew and in September 
2006 he told his VA examiner that he raised his two 
grandchildren.  Furthermore, while it is unclear from the 
record whether the veteran is currently employed, the record 
does not show that he is unemployed due to his PTSD.  

Additionally, the Board notes that the veteran's GAF score of 
58, assigned in September 2006, suggests PTSD manifested by 
only "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or schooling function 
(e.g., few friends, conflicts with peers or co-workers)."  
The GAF score of 70, assigned the following month in October 
2006, suggests only mild symptoms, and does not support the 
veteran's contention that PTSD had increased in severity, nor 
supports the assignment of a disability rating in excess of 
30 percent.  See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL (DSM IV) 427-9 (4th ed. 1994).  

The Board acknowledges the veteran's reports of difficulty 
with his memory and that he resorted to having his son handle 
his financial matters.  The Board also acknowledges that the 
veteran complained of problems sleeping, depression, 
flashbacks, difficulty maintaining relationships, social 
isolation, anger, hypervigilance, and frequent thoughts of 
hurting himself.  Clearly, some of these reported symptoms 
are consistent with a higher disability rating for PTSD.  
While the veteran testified as to these problems and 
reportedly discussed these symptoms with his VA physicians, 
the VA outpatient treatment records are completely silent for 
any mention of any increased symptoms of PTSD.  The Board 
affords more evidentiary weight to the objective observations 
by the VA medical professional who examined the veteran to 
ascertain the severity of his service connected psychiatric 
disorder and the contemporaneous VA outpatient treatment 
records than the veteran's subjective claims.  See Espiritu, 
supra.  

The Board is also sympathetic to the veteran's complaints of 
increased severity of PTSD symptomatology.  During the 
hearing before the undersigned, however, the veteran clearly 
reported that he described this same symptomatology to his VA 
physicians during frequent (tri-monthly) PTSD counseling 
sessions.  Again, while VA outpatient treatment records are 
of record, they do not show that the veteran met three times 
a month for treatment of PTSD, nor do they show any 
complaints of increased PTSD symptomatology.  While the Board 
does not doubt that the veteran's complete VA outpatient 
treatment records are of record, if the veteran is able to 
locate VA outpatient treatment records that substantiate his 
allegations of increased PTSD symptomatology, he would of 
course be invited to initiate a claim for benefits with the 
VA RO.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation) 
or necessitated any frequent periods of hospitalization such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, the Board concludes the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) (2007) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Under these circumstances, the Board finds that the 
preponderance of the competent evidence of record is against 
a rating in excess of 30 percent for PTSD with history of 
anxiety reaction and tension headaches.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The Board further finds no 
distinct period for which the criteria for a rating in excess 
of 30 percent have been approximated.  Hart; Fenderson.

The Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim for a higher evaluation for PTSD with history of 
anxiety reaction and tension headaches must be denied.



ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
with history of anxiety reaction and tension headaches is 
denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


